Title: From George Washington to Stephen Bloomer Balch, 22 November 1785
From: Washington, George
To: Balch, Stephen Bloomer

 

revd Sir,
Mount Vernon 22d Novr 1785.

The expence attending the residence of my Nephews at Georgetown so far exceeds the idea I was led to entertain when they went there, that, in behalf of their Guardian, I am compelled to remove them.
When they were sent to the Academy under your management, I was informed by Colo. Fitzhugh, that the charge for schooling & Board (if I am not mistaken) was £31 each—Cloathing if judiciously applied & properly attended to, I knew could not be a very great expence, for boys of their standing. But to my surprize, I have already paid Mr Stoddert £67.18.6—Mr Bayly £55.5.2—& yesterday in a letter from the latter, I am informed that there is half a years board due to him for each—& an accot of cloathing besides, yet to be exhibited.
The leading motive Sir, which influenced me to send them to Georgetown was, their boarding with you; & I expected from what had passed between us, after the intervention which had occasioned the suspension of it, they would have returned to you: but now Mr Bayly writes me that he also declines boarding them after the 24th inst: & points out a third person.
These several circumstances combining, added to a conviction founded in experience, that I cannot restrain the profuse & improper advances of Goods for them at a distance, have induced me to bring them to Alexandria, where I shall be a witness to their wants, and can supply their necessities upon more advantageous terms, than they have been hitherto. I am revd Sir &c.

G: Washington

